Citation Nr: 1616156	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  14-32 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from November 1954 to March 1955 and April 1955 to October 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin.

This matter was previously before the Board in June 2015 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board remanded this case so that an additional opinion could be provided as to the nature and etiology of the Veteran's asserted bilateral hearing loss and tinnitus.  A November 2012 VA audiology examination report had been deemed inadequate as the audiologist based her negative medical opinion solely on whispered voice findings at separation.  Additionally, it was determined that the Veteran had not been provided an opportunity to describe his history of in-service noise exposure and hearing loss.  It was noted that in a February 2014 VA audiology record, the Veteran had reported that his symptoms had been present for many years.  

The Veteran was afforded an additional VA examination in November 2015.  However, a review of the examination report does not show that the Veteran's history of in-service noise exposure and hearing loss was addressed or considered.  Rather, the examiner, stated that review of the Veteran's service treatment records yielded no diagnostic audiometric records, and that his hearing status at or near the
times of enlistment or separation could not be determined without speculating, thus, the issue of whether the Veteran's current hearing loss is related to service also could not be determined.  The Board finds this opinion to be inadequate because, once again, the opinion did not take into account the lay statements provided by the Veteran alleging onset of symptoms in service and continuity since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion); see also Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Additionally, with specific regard to the issue of service connection for tinnitus, the VA examiner in November 2012 indicated that the Veteran reported first noticing constant ringing when getting out of service.  The examiner concluded that there was no evidence of record of tinnitus in service,  and the tinnitus was likely a symptom associated with hearing loss.  The VA examiner in November 2015 concluded that the estimated onset of tinnitus was 15 to 20 years ago, and that there was no evidence that the tinnitus began in service.  The Board finds that this opinion of the examiner is also inadequate as it does not consider the Veteran's statement that he first noticed the onset of constant ringing when getting out of service.  Moreover, the examiner did not discuss the relationship between hearing loss and tinnitus as proffered by the VA examiner in November 2012.  As such, a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

 Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall refer this case to a VA audiologist or other qualified examiner so as to determine the precise nature and etiology of his asserted bilateral hearing loss and tinnitus.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case.

The examiner is asked to opine as to whether it is as likely as not (50 percent probability or greater) that hearing loss and/or tinnitus had its onset in service or is causally related to active service, to specifically include from exposure to acoustic trauma.

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in chronic hearing loss and/or tinnitus.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for bilateral hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




